 



Exhibit 10.2
AMERICAN EXEC CUPERTINO, INC.
OFFICE CENTER SUB-LEASE
     This Office Center Sub-Lease, hereinafter called “Sub-Lease”, dated this
28th day of September, 2005, is entered into between AMERICAN EXEC CUPERTINO,
INC., a California Corporation, dba AMERICAN EXECUTIVE CENTER (hereinafter
called “LESSOR”) and Zix Corporation (hereinafter called “LESSEE”).
IT IS MUTUALLY AGREED BETWEEN THE PARTIES AS FOLLOWS:
     LESSOR hereby leases to LESSEE and LESSEE hereby leases from LESSOR Office
No.(s) 104, 19925 Stevens Creek Blvd., Cupertino, CA 950l4-2358, (hereinafter
called “PREMISES”).
     Said leasing is subject to the terms, covenants and conditions herein set
forth, and LESSEE covenants as a material part of the consideration for this
Sub-Lease to keep and perform each and all of said terms, covenants and
conditions, and that this Sub-Lease is made upon the condition of such
performance.
     If the LESSOR is unable to deliver possession of the PREMISES at the time
herein agreed, then the LESSOR shall not be liable for any damage caused thereby
nor shall this Sub-Lease be void or voidable, but the LESSEE shall not be liable
for any rent until such time as the LESSOR delivers possession.
1. TERM: Subject to LESSOR executing this Sub-Lease as provided below, the Term
of this Sub-Lease shall be for six (6) months commencing on the 17th day of
October, 2005, if and only if LESSOR gives Notice, as hereafter provided, to
LESSEE by midnight of the third day following receipt by LESSOR of two
(2) duplicate original copies of this Sub-Lease signed and dated by LESSEE for
execution by LESSOR. “Notice” for this purpose shall be by delivery to LESSEE of
a duplicate original copy of this Sub-Lease signed and dated by LESSOR, either
at the leased PREMISES or by deposit in the U.S. Mail, postage prepaid,
addressed to LESSEE at such other address provided to LESSOR by LESSEE at the
time LESSEE delivers to LESSOR the aforementioned two (2) signed duplicate
original copies of this Sub-Lease.
     Upon the ending date set forth herein or any extension thereof, the
Sub-Lease herein granted shall be renewed and extended on a month-to-month
basis, upon the same terms and conditions as contained herein, unless either
party notifies the other in writing, as provided for in paragraph 16 of this
Sub-Lease, at least thirty (30) days prior to the ending date of this Sub-Lease,
or the ending of any extensions thereof, that this Sub-Lease will not be
renewed. For any renewal or extension, the monthly rent shall be the current
rate being charged to new lessees at that time for like space.
     Notwithstanding the provisions of this paragraph 1, solely in the event the
Master Lease of LESSOR for the premises of which these PREMISES are a part is
not renewed at its termination date, LESSOR agrees to notify LESSEE in writing
thereof not later than sixty (60) days prior to the termination of the Master
Lease, and the Term of this Sub-Lease shall terminate concurrent with the
termination of the Master Lease. In all other respects, this Sub-Lease is not
altered or modified, and the rights and obligations of LESSOR and LESSEE shall
be, and shall continue during the Term, as herein provided.

-1-



--------------------------------------------------------------------------------



 



2. A. RENT: LESSEE agrees to pay LESSOR, as monthly rent for the PREMISES and
for the facilities and services, subject to the conditions of use, if any,
described in Exhibit “A” of this Sub-Lease, the sum of One thousand seventy
eight Dollars ($ 1078.00) in advance on the first day of each and every calendar
month during said Term. In the event the Term of this Sub-Lease commences on a
day other than the first day of a calendar month, then the rental for such
period shall be prorated.
     B. LESSOR DUTY OF CARE: It is expressly agreed between LESSOR and LESSEE
that the duty of care of LESSOR with respect to facilities and services included
in LESSEE’s rent and for which LESSOR will not bill LESSEE a charge is slight
care and not ordinary care and that this is specifically the case for the
availability of the space provided by LESSOR for pick up by LESSEE of mail and
any packages received by LESSOR addressed to LESSEE at the PREMISES address.
     C. ADDITIONAL FACILITIES AND SERVICES AND ADDITIONAL RENT: LESSOR does, at
its expense, provide additional facilities and services which are available to
LESSEE, and which include, but are not limited to, telephone answering, outbound
telephone services, administrative/secretarial services, word processing,
photocopies, purchases of supplies, incoming and outgoing mail and package
delivery services, facsimile services, storage locker rental, equipment rental,
furniture rental, Internet access, and web services. These additional facilities
and services are described in Exhibit “B” (“Additional Facilities and Services”)
attached to and expressly made a part of this Sub-Lease by reference. LESSEE may
request that LESSOR provide any of these additional facilities and services to
LESSEE under this Sub-Lease, and in that event, LESSOR will bill LESSEE on a
monthly basis for LESSEE’s current charge or charges for each and all of those
additional facilities and services requested of LESSOR by LESSEE. All such
charges for these additional facilities and services are additional rent and
shall be payable in addition to the above rental on the first day of each and
every calendar month during said Term.
     D. DELINQUENT PAYMENTS: LESSOR shall deliver a detailed billing on its form
to LESSEE on or before the last day of each calendar month, and this billing
shall include rent in advance for the upcoming month, including the facilities
and services described in Exhibit “A”, and additional rent in arrears for those
additional facilities and services described in Exhibit “B” and for LESSOR’s
telecommunications systems/services described in paragraph 3 of this Agreement
provided by LESSOR to LESSEE for the period commencing with the first day
following the last day of service billed by LESSOR for the prior month and
continuing through a date prior to the date of billing and the end of each
calendar month. For this purpose “deliver” is defined as delivery by LESSOR to
LESSEE’s mailbox at American Executive Center. All rent and additional rent
remaining unpaid by LESSEE after the tenth (10th) of the month shall be subject
to a service charge of five percent (5%) of the amount of the billing, payable
in addition to the billing. Further, if the amount of the billing is not paid by
the tenth day of the month, the amount of the billing, but not the amount of the
service charge, shall bear interest at the greater of ten percent (10%) per
annum or a sum equal to five percent (5%) above the rate charged by the San
Francisco Federal Reserve Bank to Member Banks on the 25th day of the calendar
month prior to the date of delinquency as above provided for. In the event full
payment for the amount of rent and additional rent billed to LESSEE is not
received by LESSOR within ten (10) days after date of delinquency on the
eleventh day of the following month, by written notice to LESSEE, LESSOR shall
terminate all the additional facilities and services described in Exhibit “B”
requested by LESSEE and covered by the terms of this Sub-Lease. In the event
payment is not received, including any additional charges here provided for by
the twentieth (20th) day of each calendar month, AEC shall have the right
granted by LESSEE to charge any such amounts due AEC to the credit card(s)
listed by LESSEE on LESSEE’s Credit Application or known to AEC at time of such
payment delinquency.

-2-



--------------------------------------------------------------------------------



 



3. TELECOMMUNICATIONS PACKAGE: LESSOR will furnish LESSEE with a
telecommunications package which consists of some combination of phone lines,
dedicated lines, Internet Access, voice mail, access to outgoing calling, and
access to telephone numbers. All components of the package used by LESSEE will
remain at all times property of the LESSOR. Upon termination of this Sub-Lease,
all telephone numbers being used by LESSEE shall remain the property of LESSOR
for LESSOR’s use in the future operations of its business. LESSEE expressly
understands that it may not take telephone number(s) upon termination, can that
LESSOR is specifically permitted to re-assign any and all telephone numbers
previously used by LESSEE, at LESSOR’s sole discretion. LESSEE is not permitted
to install any communication equipment, including telephone or network lines for
internal or external use without prior written approval of LESSOR.
4. PERMITTED USE: Said PREMISES shall, during the Term of this Sub-Lease and any
extensions thereof, be used for the following business purposes only:
 
 
     LESSEE shall not offer to other Lessees at the PREMISES any of the
facilities and services or additional facilities and services which LESSOR
provides to its other lessees, including, but not limited to, those facilities
and services described in Exhibit “A” and additional facilities and services
described in Exhibit “B”. In the event LESSEE breaches this provision, LESSOR
may, at its sole option, terminate this Sub-Lease and pursue any legal remedies
available to LESSOR.
5. SECURITY DEPOSIT: LESSEE has deposited with LESSOR the sum of One thousand
seventy eight Dollars ($ 1078.00). Said sum shall be held by LESSOR as security
for the faithful performance by LESSEE of all of the terms, covenants, and
conditions of this Sub-Lease during the Term hereof. If LESSEE defaults with
respect to any provision of this Sub-Lease, including but not limited to the
provisions relating to the payment of rent and additional rent, LESSOR may (but
shall not be required to) use, apply or retain all or any part of this security
deposit for the payment of any rent, additional rent or any other sum in
default, or for the payment of any other amount which LESSOR may spend or become
obligated to spend by reason of LESSEE’s default, or to compensate LESSOR for
any loss or damage which LESSOR may suffer by reason of LESSEE’s default. If any
portion of said deposit is so used or applied, LESSEE shall, upon demand
therefor, deposit cash with LESSOR in an amount sufficient to restore the
security deposit to its original amount, and LESSEE’s failure to do so shall be
a material breach of this Sub-Lease.
     Any time the rent payable by LESSEE to LESSOR increases during the Term of
this Sub-Lease and any renewal, LESSEE shall, upon written request from LESSOR,
deposit additional monies with LESSOR sufficient to maintain the same ratio
between the security deposit and the rent as those amounts are specified in the
Sub-Lease for the beginning of the Term.
     LESSOR shall not be required to keep this security deposit separate from
its general funds, and LESSEE shall not be entitled to interest on such deposit.
If LESSEE shall fully and faithfully perform every provision of this Sub-Lease,
the security deposit, or any balance thereof, shall be returned to LESSEE (or,
at LESSOR’s option, to the last assignee of LESSEE’s interest hereunder) within
forty-five (45) days after termination of this Sub-Lease provided all sums
payable by LESSEE to LESSOR have been paid in full, including payment to LESSOR
of the sum of Twenty-Five Dollars ($25.00) for each key to the PREMISES not
returned to LESSOR by LESSEE by the termination date of this Sub-Lease.

-3-



--------------------------------------------------------------------------------



 



6. HAZARDOUS SUBSTANCES: The term “Hazardous Substance” as used in this
Sub-Lease shall mean any product, substance, chemical material or waste the
presence, nature, quantity and/or intensity of existence, use, manufacture,
disposal, transportation, spill, release or effect, either by itself or in
combination with other materials expected to be on the PREMISES, of which is
either: (a) potentially injurious to the public health, safety or welfare, the
environment or the PREMISES; (b) regulated or monitored by any governmental
authority; or (c) a basis for liability of LESSOR to any governmental agency or
third party under any applicable statute or common law theory.
     LESSEE shall not engage in any activity in, on or about the PREMISES which
constitutes a Reportable Use of Hazardous Substances without the prior express
written consent of LESSOR, which LESSOR may, in its sole discretion, refuse, and
LESSEE shall comply in a timely manner at LESSEE’s sole cost and expense with
all applicable laws. LESSEE shall be required to immediately notify LESSOR in
writing if LESSEE knows, or has reasonable cause to believe, that a Hazardous
Substance, or a condition involving or resulting from same, has come to be
located in, on, under or about the PREMISES. LESSEE shall, at LESSEE’s sole cost
and expense, fully, diligently and in a timely manner comply with all Applicable
Law, which term is used in this Sub-Lease to include all laws, regulations,
rules, ordinances, directives, covenants, easements and restrictions of record,
permits, the requirements of any applicable fire insurance underwriter or rating
bureau and the recommendations of LESSOR’s engineers and/or consultants relating
in any manner to the PREMISES, now in effect or which may hereafter come into
effect, and whether or not reflecting a change in policy from any previously
existing policy. LESSOR and LESSOR’s agents shall have the right to enter the
PREMISES at any time in the case of an emergency and, otherwise, at reasonable
times for the purpose of inspecting the condition of the PREMISES and for
verifying compliance by LESSEE specifically with the provisions of this
paragraph 6. LESSEE shall indemnify, protect, defend and hold LESSOR, its
agents, employees, lenders and Master Lessor to LESSOR, and the PREMISES,
harmless from and against any and all loss of rents and/or damages, liabilities,
judgments, costs, claims, liens, expenses, penalties, permits and attorney’s and
consultant’s fees arising out of or involving any Hazardous Substance brought
onto the PREMISES by or for LESSEE or under LESSEE’s control. LESSEE’s
obligations under this paragraph 6 shall include, but not be limited to, the
effects of any contamination or injury to person, property or environment
created or suffered by LESSEE, and the cost of investigation, including
consultant’s and attorney’s fees and testing, removal, remediation, restoration
and/or abatement thereof, or any contamination therein involved, and shall
survive the expiration or earlier termination of this Sub-Lease. No Termination,
Cancellation or Release Agreement entered into by LESSOR and LESSEE shall
release LESSEE from its obligations under this Sub-Lease with respect to
Hazardous Substances, unless specifically so agreed by LESSOR in writing at the
time of such Agreement.
7. SUB-LEASE TERMINATION AND SURRENDER: On expiration or sooner termination of
this Sub-Lease, or any extension or renewals of this Sub-Lease, LESSEE shall
promptly surrender and deliver the PREMISES to LESSOR in as good condition as
they are now at the date of this Sub-Lease, reasonable wear and tear excepted.
8. ALTERATIONS: LESSEE shall make no alterations, decorations, additions or
improvements in or to the PREMISES without LESSOR’s prior written consent, and
only by contractors or mechanics approved by LESSOR. All such work shall be done
at such times and in such manner as LESSOR may from time to time designate.
     Any alterations, decorations, additions or improvements by LESSEE pursuant
to this Sub-Lease shall, at the sole option of LESSOR, either be retained by
LESSOR, or be removed at LESSEE’s expense at the expiration of the tenancy under
this Sub-Lease, and, if removed, the PREMISES shall be restored to their state
and condition at the date of commencement at LESSEE’s expense.

-4-



--------------------------------------------------------------------------------



 



9. FACILITIES AND SERVICES/BUILDING ACCESS: The “Facilities and Services”
described in Exhibit "A”, and the “Additional Facilities and Services” if
requested by LESSEE, described in Exhibit “B” attached to and expressly made a
part of this Sub-Lease by reference, shall be furnished to the PREMISES during
normal business hours. The LESSOR shall not be liable for any damage caused as a
result of furnishing any of the above described facilities and services, or
additional facilities and services requested by LESSEE from LESSOR, or for
stoppage or interruption of any said facilities and services, or additional
facilities and services, caused by labor disturbances, or labor disputes
(whether caused by LESSOR or otherwise), accident, repairs or other cause; nor
shall LESSOR be liable under any circumstances for loss or injury to persons or
property, however occurring, through, or in connection with or incidental to,
the furnishing of any of the foregoing or any other facilities and services
including those in Exhibit “A” and/or Exhibit “B” by LESSOR to LESSEE, except
only for loss or injury resulting from willful acts or the gross negligence of
LESSOR or any of its employees or agents, nor shall any such failure relieve
LESSEE from the duty to pay the full amount of rent or additional rent herein
specified, or constitute or be construed as constructive or other eviction of
LESSEE.
     Provided the LESSEE shall not be in default hereunder, and subject to the
provisions elsewhere herein contained, the LESSOR agrees to furnish to the
PREMISES in reasonable quantities and during normal business hours, electric
current for lighting and normal office use only, common restroom facilities with
hot and cold water, and heating and air conditioning. LESSEE shall also have the
right to use the facilities described during non-business hours in which case
heating and air conditioning will be provided on an hour-by-hour basis by means
of a one-hour timer operated by LESSEE.
     LESSOR shall have the right, at all reasonable times, to enter the PREMISES
to inspect the same and to make such repairs and alterations as LESSOR shall see
fit, or (within thirty days prior to termination of this Sub-Lease) to show the
leased PREMISES to prospective Lessees.
10. REPAIR: By entry hereunder, LESSEE accepts the PREMISES as being in good,
sanitary order, condition and repair. LESSEE shall, at LESSEE’s sole cost and
expense, keep the PREMISES, and every part thereof, including all windows and
doors, in good condition and repair, ordinary wear and tear excepted. LESSOR
shall have no obligation to alter, remodel, improve, repair, decorate or paint
the PREMISES or any part thereof, and the parties hereto affirm that LESSOR has
made no representations to LESSEE respecting the condition of the PREMISES or
the Building except as specifically herein set forth.
11. INSURANCE: The LESSEE, at his expense, will provide insurance for LESSEE’s
furniture, furnishings and other personal property. LESSEE will provide
liability insurance for the PREMISES with a combined single limit for bodily
injury and property damage liability of $500,000 minimum. The LESSOR will be
endorsed as an additional named insured on the liability policy, and LESSEE will
provide a certificate of insurance to LESSOR, which will also provide that the
insurance will not be terminated or not renewed without not less than twenty
(20) days prior written notice to LESSOR. The LESSOR will not carry insurance on
LESSEE’s possessions and personal property.
12. SIGNS AND AUCTIONS: LESSEE shall not place any sign upon the PREMISES or
Building or conduct any auction thereon without LESSEE’s prior written consent.
13. CHOICE OF LAW AND VENUE: This Sub-Lease shall be governed by the laws of the
State of California. The exclusive venue shall be the Municipal Court or
Superior Court of the County of Santa Clara, California having jurisdiction.

-5-



--------------------------------------------------------------------------------



 



14. SUBLET AND LICENSE: Neither the LESSEE, nor anyone claiming by, through or
under the LESSEE, shall mortgage or assign this Sub-Lease or sublet or license
the PREMISES or any part thereof or permit the use of the PREMISES by any person
other than the LESSEE without prior written consent of LESSOR.
15. BUILDING RULES: The “Rules and Regulations of the Building” attached hereto
as Exhibit “C” are expressly made a part of this Sub-Lease by reference, and
LESSEE hereby expressly covenants and agrees to abide by all of said Rules and
Regulations, as well as such reasonable modifications thereof as may be
hereafter adopted and written notice thereof given to LESSEE by LESSOR,
including, but not limited to, reasonable rules and regulations relating to
parking provided by LESSOR for use by all Lessees in the building in which the
PREMISES are located. LESSOR shall have no responsibility to LESSEE for the
violation or non-performance by any other tenant of said Building of any of said
Rules and Regulations.
16. WRITTEN NOTICES: All notices by LESSOR to LESSEE, or by LESSEE to LESSOR,
shall be in writing. Notices shall be deemed to be duly given if personally
delivered by LESSEE to the office of LESSOR, and by LESSOR to the PREMISES of
LESSEE, under the terms of this Sub-Lease; or if mailed by certified or
registered mail, return receipt requested, postage prepaid, by LESSEE addressed
to LESSOR at its office at the location of the PREMISES, and by LESSOR addressed
to LESSEE at the PREMISES. Notices may not be given by Facsimile; except that
solely in the event LESSEE gives notice by Facsimile and LESSOR acknowledges in
writing to LESSEE receipt of the Facsimile Notice from LESSEE, then only shall
such Facsimile Notice constitute Notice with respect to the requirements of
Written Notice under this Sub-Lease.
17. COMPLIANCE WITH LAW: LESSEE shall, at LESSEE’s own cost and expense, comply
with all statutes, ordinances, regulations and requirements of all governmental
agencies, whether federal, state, county or municipal, relating to LESSEE’s use
and occupancy of said PREMISES whether such statutes, ordinances, regulations
and requirements be now in force or hereinafter enacted.
18. INSURANCE HAZARDS: LESSEE shall not commit nor permit the commission of any
acts on said PREMISES nor use or permit the use of said PREMISES in any manner
that will increase the existing rates for or cause the cancellation of any fire,
liability, or other insurance policy insuring the PREMISES or the improvements
to the PREMISES. LESSEE shall, at his/its own cost and expense, comply with any
and all requirements of LESSOR’s insurance carriers necessary for the continued
maintenance of and reasonable rates for the fire and liability insurance
policies of LESSOR for the PREMISES and the improvements to the PREMISES.
19. TAXES AND FEES: LESSEE shall file timely all reports and shall pay, before
they become delinquent, all taxes, assessments, or other charges levied or
imposed by any governmental entity on LESSEE’s business, the Sub-Lease of the
PREMISES (except on the rental payments) and on the furniture, trade fixtures,
appliances and other personal property furnished by LESSEE, in, on, or about the
PREMISES.
20. HOLD HARMLESS: LESSEE agrees to indemnify and to hold LESSOR and the
property of LESSOR, including the PREMISES, free and harmless from any and all
claims, liability, loss, damage, or expenses resulting from LESSEE’s negligence
in the occupation and use of the PREMISES and Building.
21. DEFAULT AND ABANDONMENT BY LESSEE: Should LESSEE breach this Sub-Lease and
abandon the PREMISES prior to the natural expiration of the Term of this
Sub-Lease, LESSOR may: (a) continue this Sub-Lease in effect by not terminating
LESSEE’s right to possession of said PREMISES,

-6-



--------------------------------------------------------------------------------



 



in which event LESSOR shall be entitled to enforce all its rights and remedies
under this Sub-Lease, including the right to recover the rents and other
obligations, if any, of LESSEE specified in this Sub-Lease as they become due
under this Sub-Lease; or (b) terminate this Sub-Lease and recover from LESSEE
(i) The worth, at the time of award, of the unpaid rent which had been earned at
the time of termination of the Sub-Lease; (ii) The worth, at the time of award,
of the amount by which the unpaid rent which would have been earned after
termination of the Sub-Lease until the time of award exceeds the amount of
rental loss that LESSEE proves could have been reasonably avoided; (iii) The
worth, at the time of award, of the amount by which the unpaid rent for the
balance of the Term of this Sub-Lease after the time of the award exceeds the
amount of rental loss that LESSEE proves could be reasonably avoided; and
(iv) Any other amount necessary to compensate LESSOR for all detriment
approximately caused by LESSEE’s failure to perform his obligations under this
Sub-Lease.
     Should LESSEE default in the performance of any of the covenants,
conditions, or agreements contained in this Sub-Lease or any addendum to this
Sub-Lease, LESSEE shall have breached the Sub-Lease and LESSOR may, in addition
to the remedies specified in this paragraph, re-enter and regain possession of
said PREMISES in the manner provided by the Laws of Unlawful Detainer of the
State of California then in effect.
     The remedies given to LESSOR in this paragraph shall not be exclusive but
shall be cumulative and in addition to all remedies now or hereafter allowed by
law or elsewhere provided in this Sub-Lease. The waiver by LESSOR of any breach
by LESSEE of any of the provisions of this Sub-Lease shall not constitute a
continuing waiver or a waiver of any subsequent breach by LESSEE either of the
same or another provision of this Sub-Lease.
22. EMPLOYEES OF LESSOR: LESSEE agrees not to offer or have offered employment
to any employees, or to employ any employees of the LESSOR during the LESSEE’s
stay within the PREMISES or for a period of six (6) months following the
termination of this Sub-Lease. LESSOR and LESSEE agree that the damages to
LESSOR that would result from a breach of this provision by LESSEE cannot
reasonably be determined at the time of entering into this Sub-Lease and,
therefore, that LESSOR shall be entitled to payment of the sum of Ten Thousand
Dollars ($10,000.00) from LESSEE as liquidated damages, in accordance with the
provisions of the California Civil Code, with respect to each such breach. It is
also agreed that LESSOR shall be entitled to injunctive relief against LESSEE in
the event of any such breach or allegation thereof, including an ex parte
application and issuance of injunction.
23. ATTORNEY’S FEES: If LESSOR incurs any legal fees for services provided by an
attorney consulted by LESSOR with respect to any breach or alleged breach by
LESSEE of this Sub-Lease, to recover rent, additional rent, or other sums due,
to terminate the tenancy of the PREMISES or to enforce, protect or establish any
term, condition or covenant of this Sub-Lease, LESSEE shall be obligated to
reimburse LESSOR the full amounts thereof within ten (10) calendar days of
receipt of a written demand from LESSOR which shall itemize the sums expended by
LESSOR and repayable to LESSOR by LESSEE.
     Should any litigation, arbitration or mediation be commenced between the
parties to this Sub-Lease concerning the PREMISES, this Sub-Lease or the rights
and duties of either in relation thereto, the party, LESSOR or LESSEE,
prevailing in said litigation, arbitration or mediation shall be entitled, in
addition to such other relief as maybe granted in the litigation, arbitration or
mediation, to a reasonable sum as and for his/its attorneys fees in such
litigation, arbitration or mediation, which shall be determined by the Court in
such litigation, arbitration or mediation, or in a separate action brought for
determining such sum.

-7-



--------------------------------------------------------------------------------



 



24. PARTIAL INVALIDITY: Should any provision of this Sub-Lease be held by a
Court of competent jurisdiction to be either invalid, void or unenforceable, the
remaining provisions of this Sub-Lease shall remain in full force and effect,
unimpaired by the holding.
25. SOLE AND ONLY AGREEMENT: This instrument, together with any addenda thereto,
constitutes the sole and only agreement between LESSOR and LESSEE respecting the
PREMISES, and correctly sets forth the obligations of LESSOR and LESSEE to each
other as of this date. Any agreements or representations respecting the
PREMISES, or their leasing by LESSOR to LESSEE, not expressly set forth in this
instrument are null and void.

-8-



--------------------------------------------------------------------------------



 



Executed on the date specified below at Cupertino, Santa Clara County,
California.

            “LESSOR”    
 
        AMERICAN EXEC CUPERTINO, INC.    
 
       
By:
  /s/ Milann Garcia   Milann Garcia
 
       
 
  Signature, Title   Print Name
 
           
10/3/05
   
 
       
 
  Date    
 
        “LESSEE”    
 
        Zix Corporation    
 
       
By:
  /s/ Brad Almond, CFO   Almond, Brad
 
       
 
  Signature, Title   Print Name
 
           
9/30/05
   
 
       
 
  Date    
 
        Personal Guarantee    
 
       
By:
       
 
       
 
  Signature of Guarantor   Print Name
 
       
 
       
 
  Date    

-9-



--------------------------------------------------------------------------------



 



Exhibit “A”
Facilities and Services
AMERICAN EXECUTIVE CENTER
          The following facilities and services are provided to LESSEE, in
addition to the PREMISES, each month in consideration for the monthly rent paid
to LESSOR by LESSEE pursuant to paragraph 2.A. of this Sub-Lease:

  •   Full-time receptionist during normal business hours and reception area
with seating for visitors.     •   Up to ten (10) hours use per billing period
of any available conference rooms on a time-shared, sign-up basis with other
Lessees.     •   Use of a kitchen/lunch area including microwave oven and
refrigerator/freezer.     •   Coffee for tenants and visitors.     •  
Janitorial service five times per week.     •   All utilities except electrical
current for extraordinary equipment.     •   Reasonable use of parking
facilities.     •   Access to building 7 days /week, 24 hours / day.     •  
Listing of LESSEE’s business name on lobby directory and office door.

-10-



--------------------------------------------------------------------------------



 



Exhibit “B”
Additional Facilities and Services
AMERICAN EXECUTIVE CENTER
          The following additional facilities and services are provided to
LESSEE each month, if requested by LESSEE, pursuant to paragraph 2.B. of this
Sub-Lease. If applicable charges apply, they will be charged according to the
then current published price list for those additional facilities and services.

  •   Electronic PBX telephone system.     •   Personalized telephone answering
service during normal business hours (8:30 a.m. to 5:00 p.m., Monday through
Friday, except holidays).     •   Digital voice processing system for messaging.
    •   Mail and package handling.     •   Other available facilities and
services, including additional conference room hours for an hourly charge. (See
a current published price list for available facilities and services.)

-11-



--------------------------------------------------------------------------------



 



Exhibit “C”
Rules and Regulations of the Building
AMERICAN EXECUTIVE CENTER
1. No sign, placard, picture, advertisement, name or notices shall be inscribed,
displayed, printed or affixed on or to any part of the outside or inside of the
Building or the PREMISES; except that the business name will be displayed by
LESSOR on its Directory in its lobby and on the door to the PREMISES. LESSOR
shall have the right to remove any unauthorized sign, placard, picture,
advertisement, name or notice without notice to, and at the sole expense of,
LESSEE.
     LESSEE shall not place anything or allow anything to be placed near the
glass of a window, door, partition or wall, which may appear unsightly from
outside the PREMISES. LESSEE shall not, without consent of LESSOR, sunscreen any
window.
2. LESSEE shall not bring any Telecommunications Equipment or Systems to the
Premises and shall solely use those provided by LESSOR pursuant to paragraph 3
of the Office Center Sub-Lease between LESSOR and LESSEE.
3. The sidewalks, halls, passages, exits and entrances, and other common areas,
shall not be obstructed by any LESSEE or used by any LESSEE for any purpose
other than for ingress and egress from the PREMISES of LESSEE.
4. LESSEE shall not alter any lock or install any new or additional locks or any
bolts on any doors of the PREMISES.
5. The toilet rooms, toilets, wash bowls and other apparatus shall not be used
for any purpose other than the purpose for which they were constructed, and no
foreign substance of any kind whatsoever shall be thrown therein. The expense of
any breakage, stoppage or damage resulting from the violation of this rule shall
be borne by the LESSEE who, or whose employees or invitees, shall have caused
it.
6. LESSEE shall not overload the floor of the PREMISES or in any way deface the
PREMISES or any part thereof.
7. No furniture, freight or equipment of any kind shall be brought into the
Building without the prior notice and consent of LESSOR, and all moving of the
same into or out of the Building shall be done at such time and in such manner,
as LESSOR shall designate. LESSOR shall have the right to prescribe the weight,
size and position of all safes and other heavy equipment brought into the
Building and also the times and manner of moving the same in and out of the
Building. Safes or other heavy objects shall, if considered necessary by the
LESSOR, stand on supports of such thickness as is necessary to properly
distribute the weight. LESSOR will not be responsible for loss of, or damage to,
any such safe or property from any cause, and all damage done to the Building by
moving or maintaining any such safe or other property shall be repaired at the
expense of LESSEE.
8. LESSEE shall not use or occupy the PREMISES for any purpose other than the
PERMITTED USE provided for in paragraph 4 of this Sub-Lease and the occupancy
and use by LESSEE for that use shall be limited expressly and specifically to
that use and for General Office Use and Occupancy. The failure of LESSEE to
comply with the provisions of paragraph 4 and with this Rule/Regulation No. 8
shall constitute grounds for immediate termination by LESSOR, subject only to
LESSOR first giving LESSEE notice in writing stating the violation or violations
under this Rule/Regulation No. 8 and under this Sub-Lease and, thereafter,
either where such violation or violations continue for a period

- 12 -



--------------------------------------------------------------------------------



 



of ten (10) days after such written notice by LESSOR to LESSEE, or the
recurrence of the violation, in which event a further notice of the type
described above shall not be required. It is agreed that the following are
examples of prohibited activities, but that they are not all-inclusive: Use or
keeping of any foul or noxious gas or substance in the PREMISES, permit the
PREMISES to be occupied or used by LESSEE, LESSEE’s employees or invitees or
others in any manner other than general office use and the occupancy or presence
on the PREMISES of any person or persons other than the employees or LESSEE
performing business responsibilities for LESSEE, expressly including the
exclusion of children from the PREMISES; the use or occupancy of the PREMISES in
any manner offensive or objectionable to LESSOR or other occupants of the
building by reason of noise, odors and/or vibrations, the occurrence or
likelihood of occurrence of any event other than the direct performance of
business duties of LESSEE by LESSEE’S regular employees, or interference in any
way with other LESSEES or those having business therein; nor shall any animal,
bird, or fish be brought in or kept in or about the PREMISES or the building.
9. No cooking shall be done or permitted by any LESSEE in the PREMISES, nor
shall the PREMISES be used for the storage of merchandise, for lodging, or for
any improper or objectionable purposes.
10. LESSEE shall not use or keep in the PREMISES or the Building any kerosene,
gasoline or inflammable or combustible fluid or material, or use any method of
heating or air conditioning other than that supplied by LESSOR.
11. No boring, drilling or cutting and no installation of attached wiring or
other additions to the Premises or any portion shall be done by LESSEE, its
employees, agents or persons acting under LESSEE’s authority, except after
compliance with paragraph 8 of the Office Center Sub-Lease and in addition
expressly without the prior written consent of LESSOR respecting introduction to
or installation in the Premises of any such alteration or addition described
above and solely in the event of prior written approval of LESSOR, which it
shall not be required to give, to maintenance, repair, replacement and to
removal or non-removal during or at termination of the Term.
12. On Saturdays, Sundays, legal holidays and on other days when the Building is
not open for business, access to the Building is restricted, and access may be
refused in some circumstances. LESSEE shall be responsible for all persons that
LESSEE authorizes to be in the Building at those times. LESSEE shall be
responsible for making sure that the exterior doors to the Building are kept
locked during those periods, except when LESSEE or invitees of LESSEE are
entering or leaving the Building.
13. LESSOR reserves the right to exclude or expel from the Building any person
who, in the judgment of LESSOR, is intoxicated or under the influence of liquor
or drugs, or who shall, in any manner, do any act in violation of any of the
Rules and Regulations of the Building.
14. No vending machine, water dispenser or other machines of any description
shall be installed, maintained or operated upon the PREMISES without the prior
written approval of LESSOR.
15. LESSOR shall have the right, exercisable without notice and without
liability to LESSEE, to change the name and street address of the Building of
which the PREMISES are a part.
16. LESSEE shall not disturb, solicit, or canvass any occupant of the Building
and shall cooperate to prevent same.
17. LESSOR shall have the right to control and operate those portions of the
Building other than the PREMISES, and the public facilities, and heating and air
conditioning, as well as facilities furnished for the common use of the Lessees,
in such a manner as it deems best for the Lessees generally.

- 13 -



--------------------------------------------------------------------------------



 



18. All entrance doors to the PREMISES shall be kept locked when the PREMISES
are not occupied, and shall be kept closed at all times except for normal
ingress and egress to and from the PREMISES.
19. LESSEE will not damage or deface the walls, floors or ceilings nor drill
holes for the hanging of pictures without the prior written consent of LESSOR.
LESSEE will not make any unlawful, improper or offensive use of the PREMISES,
nor commit any act that may damage structural parts of the Building or disturb
the quiet enjoyment of any other tenant in the Building.
20. It is understood that neither LESSEE nor any invitees or guests of LESSEE
are permitted to smoke any cigarette, cigar or pipe in any area within American
Executive Center.
21. LESSEE shall not install photocopy equipment of any kind without the prior
written approval of LESSOR. LESSEE specifically acknowledges that a portion of
LESSOR’S business is to provide, at reasonable cost, such equipment to all
Lessees and said installation of such equipment by LESSEE would adversely affect
LESSOR’s cost of operation, thus requiring an adjustment in rent.
     LESSEE shall not install any equipment of any kind that uses electric
current, except for personal computers, fax machines, calculators, adding
machines, radios and other ordinary low-current devices, without the prior
written approval of LESSOR. In the event the installation of equipment using
excessive electric current is approved by LESSOR, LESSEE agrees to pay to LESSOR
each month a fair and reasonable amount, mutually agreed to by LESSEE and
LESSOR, to cover the additional utility expense.
22. In the event of invasion, mob, riot, earthquake, public excitement or other
commotion, LESSOR reserves the right to restrict or prevent access to the
Building during any period or the threat of, commencement, or continuance of any
such activity, and for that purpose shall have the right to secure the access to
the PREMISES and to take all other reasonable measures to protect the Building,
the Lessees and their invitees and employees and the property in the Building.
23. LESSEE agrees that it will abide by, keep and observe all reasonable rules
and regulations that LESSOR may make or establish from time to time for the
management, safety, care and cleanliness respecting the parking areas and the
areas for loading and unloading the vehicles, as well as those rules and
regulations made or established for the convenience of other Lessees and
Sub-Lessees and their invitees, including, but not limited to, rules and
regulations regarding the issuance of parking permits and/or other written
authorization or identification documents and reasonable rules respecting their
use by LESSEE, its employees and invitees.

- 14 -



--------------------------------------------------------------------------------



 



FIRST ADDENDUM
Office Center Sub-Lease
First Addendum to Sub-Lease between AMERICAN EXEC CUPERTINO, INC., a California
Corporation, dba AMERICAN EXECUTIVE CENTER, and Zix Corporation, dated this 5th
day of October, 2005.
IT IS FURTHER AGREED TO WITH RESPECT TO THE OFFICE CENTER SUB-LEASE TO WHICH
THIS FIRST ADDENDUM IS ATTACHED AND EXECUTED:

1)   LESSOR will provide furniture for office(s) 104.

     a) U-shaped desk, lateral file, bookcase, desk chair and two side chairs in
office 104.

2)   LESSOR agrees to pay, as additional rent, and for the entire term of the
Sub-Lease and any renewals or extensions thereof, the amount of $95.00 per month
for the rental of said furniture. This amount shall be billed on LESSEE’s
monthly invoice as “Furniture Rental” and shall be due and payable in accordance
with the provisions detailed in Paragraphs 2A, 2B, 2C, and 2D of the Office
Center Sub-Lease to which this First Addendum is attached.

Wherefore, LESSOR and LESSEE further and concurrently agree the date below.
American Exec Cupertino, Inc., a California Corporation, dba American Executive
Center

             
By:
  /s/ Milann Gorda, Center Manager       Date: 10/5/05           
 
           
 
        Signature, Title        
 
            Zix Corporation    
 
           
By:
  /s/ Howard Rouse, Assistant Controller       Date: 10/10/05           
 
           
 
        Signature, Title        

